 



Exhibit 10.34
EMPLOYEE INDEMNITY AGREEMENT
     This Employee Indemnity Agreement (this “Agreement”) dated as of July 12,
2007 (the “Effective Date”) is entered into by and between The Shaw Group Inc.,
a Louisiana corporation (the “Company”), and Brian K. Ferraioli (“Employee”).
The Company and Employee hereinafter individually referred to as a “Party” and
collectively as the “Parties”.
RECITALS
     WHEREAS, Employee and Company have or shall enter into an arrangement
whereby Employee shall become an employee of Company or an affiliate thereof;
     WHEREAS, Employee was a party to, as an employee of Foster Wheeler Ltd. or
an affiliate thereof (the “Former Employer”), (i) the Foster Wheeler Ltd.
Management Restricted Stock Plan (Adopted September 2004) and (ii) the Foster
Wheeler Ltd. 2004 Stock Option Plan (Adopted September 2004) (collectively, the
“Foster Wheeler Stock Agreements”);
     WHEREAS, Employee was a party to, as an employee of the Former Employer,
the Employment Agreement effective December, 2003 (the “Foster Wheeler
Employment Agreement”);
     WHEREAS, the Company, Employee and the Former Employer are parties to a
Settlement Agreement dated July 12, 2007 (the “Settlement Agreement”; the Foster
Wheeler Stock Agreements, the Foster Wheeler Employment Agreement and the
“Settlement Agreement” collectively referred to as the “Relevant Agreements”);
and
     WHEREAS, the Company and Employee now desire to enter into this Agreement
to indemnify Employee against certain liabilities that may arise under the
Relevant Agreements.
     NOW, THEREFORE, in consideration of the mutual promises, terms, covenants
and conditions set forth herein and the performance of each, it is hereby agreed
as follows:
AGREEMENTS
     1. Indemnity Obligation.
     (a) Under this Agreement, the “Indemnified Obligations” are the obligations
of Employee to pay any amount to the Former Employer in respect of any claim by
the Former Employer on or after June 19, 2007. arising under (i) either of the
Foster Wheeler Stock Agreements including without limitation any amounts under
Section 13 of each of the Relevant Agreements with respect to profits realized
from the sale of shares of the Former Employer in January 2007, (ii) the Foster
Wheeler Employment Agreement, other than obligations in respect of claims
arising under Section 5.1, 5.1.1, 5.1.2 or (to the extent such Section relates
to Section 5.1 (together with its sub-Sections)) Section 5.3, 5.4, 5.5 or 5.6 of
the Employment Agreement (the “Excepted Obligations”), and (iii) the Settlement
Agreement, other than claims in respect of Excepted Obligations, but
“Indemnified Obligations” shall not include any other liabilities or obligations
under the Relevant Agreements or otherwise arising out of the employment
relationship with the

 



--------------------------------------------------------------------------------



 



Former Employer. The Company agrees to indemnify and hold harmless the Employee
from and against any and all loss, liability and expense (including judgments,
fines,; amounts paid or to be paid in settlement, costs of investigation, and
any and all attorneys’ fees and expenses, whether or not the dispute or
proceeding involves the Company) incurred or suffered by the Employee in
connection with Indemnified Obligations, including any additional federal or
state taxes incurred by Employee as a result of the reimbursement by the Company
to Employee of the Indemnified Obligations as well as for any federal or state
income tax relating to profits realized from the sale to the extent such profits
are required to be refunded but as to which Employee is not permitted to take a
deduction as to such taxes in connection with such reimbursement. The foregoing
indemnity shall apply to the fullest extent permitted under applicable law;
provided that Employee shall not be so indemnified and held harmless to the
extent there has been a final and non-appealable judgment entered by a court of
competent jurisdiction determining that the Employee, with respect to the
applicable Relevant Agreements acted in a fraudulent manner or in violation of
applicable securities laws with respect to the Relevant Agreements or the shares
issued or sold thereunder.
     (b) If the Employee receives notice on any claim by the Former Employer
with respect to an Indemnified Obligation, it shall notify the Company within
seven (7) days. The Company shall have the right to assume the defense of any
such claim by counsel of its choosing, and to enter into a settlement thereof
without the consent of the Employee, unless such settlement involves any
liability or obligation for which indemnity is not provided by the Company
hereunder or otherwise, in which event the consent of Employee shall not be
unreasonably withheld. The Company shall notify the Employee of its
determination to either assume the defense or not to assume the defense within
seven (7) days of the receipt of notice of the claim from the Employee. The
Company shall advance to Employee the expenses and other indemnification
payments to which he may be otherwise entitled; provided, however, that any such
advance shall only be made if the Employee delivers a written affirmation of his
good faith belief that he is entitled to indemnification hereunder and agrees to
repay all amounts so advanced if it shall ultimately be determined that he is
not entitled to be indemnified hereunder,
     (c) The Company and Employee agree that, subsequent to the date of this
Agreement the Employee, acting reasonably, may require the Company to provide
reasonable financial support for its obligations under this Agreement.
     2. Complete Agreement. Employee has no oral representations, understandings
or agreements with Company or with any of its affiliates, officers, directors,
manager, employees, agents or representatives covering the same subject matter
as this Agreement. This written Agreement is the final, complete and exclusive
statement and expression of the agreement between the Company and Employee and
all the terms of this Agreement, and it cannot be varied, contradicted or
supplemented by evidence of any prior or contemporaneous oral or written
agreements. This written Agreement may not be later modified except by a further
writing signed by a duly authorized officer of the Company and Employee, and no
term of this Agreement may be waived except by writing signed by the party
waiving the benefit of such term. Without limiting the generality of the
foregoing, either party’s failure to insist on a strict compliance with this
Agreement shall not be deemed a waiver thereof.

2



--------------------------------------------------------------------------------



 



     3. Notices. Whenever any notice is required hereunder, it shall be given in
writing addressed as follows:

         
 
  To the Company:   The Shaw Group Inc.
 
      4171 Essen Lane
 
      Baton Rouge, Louisiana 70809
 
      Attn: General Counsel
 
       
 
  To Employee:   Brian K. Ferraioli
 
      c/o The Shaw Group Inc.
 
      4171 Essen Lane
 
      Baton Rouge, Louisiana 70809

     Notice shall be deemed given and effective when actually received by mail,
facsimile, overnight delivery service or hand delivery. Either Party may change
the address for notice by notifying the other Party of such change in accordance
with this Section 3.
     4. Severability and Headings. If any portion of this Agreement is held
invalid or inoperative, the other portions of this Agreement shall be deemed
valid and operative and, so far as is reasonable and possible, effect shall be
given to the intent manifested by the portion held invalid or inoperative. The
Section headings herein are for reference purposes only and are not intended in
any way to describe, interpret, define or limit the extent or intent of the
Agreement or of any part hereof.
     5. Dispute Resolutions. If during the term of this Agreement any issue,
dispute or controversy (“Dispute”) should arise hereunder and the Parties are
unable to resolve the Dispute on or before the 30th day following written notice
of such Dispute, which notice describes in reasonable detail the nature of the
Dispute and the facts and circumstances relating thereto, the Company shall
nominate a member of its senior management team for the purpose of meeting with
the Employee and his appointed representative at a mutually agreeable time and
place to resolve such Dispute. Such meeting shall take place on or before
forty-five (45) days following the date of the notice of the Dispute, and if the
Dispute has not been resolved within fifteen (15) days following such meeting
(or if a Party fails to designate a member of its senior management team), any
Party may submit such Dispute to binding arbitration under this Section 5 by
notifying the other Party (an “Arbitration Notice”). Any Arbitration Notice must
include a general description of the Dispute and a reference to the fact that
such Dispute is being referred to arbitration under this Section 5. Except as
otherwise expressly provided herein to the contrary, arbitration pursuant to
this Section 5 shall be the exclusive method of resolving Disputes other than
through agreement of the Parties.
     Promptly following the delivery of an Arbitration Notice, the Parties shall
endeavor to agree upon a panel of three (3) arbitrators. If on or before fifteen
(15) days following the delivery of an Arbitration Notice they have not agreed,
then each Party, by notice to the other Party, may designate one (1) arbitrator.
The two (2) arbitrators designated as provided in the immediately preceding
sentence shall endeavor to designate promptly a third arbitrator. If a Party has
not designated an initial arbitrator on or before fifteen (15) days following
the delivery of an Arbitration Notice or if the two initially designated
arbitrators have not designated a third

3



--------------------------------------------------------------------------------



 



arbitrator within fifteen (15) days of the date for designation of the two
arbitrators initially designated, then a Party may request the American
Arbitration Association to designate the remaining arbitrator(s). If any
arbitrator resigns, becomes incapacitated, or otherwise refuses or fails to
serve or to continue to serve as an arbitrator, the Party entitled to designate
that arbitrator shall designate a successor.
     (a) The arbitration shall be conducted in Baton Rouge, Louisiana, or such
other place as the Parties may agree. The arbitrators shall set the date, the
time, and the place of hearing, which must commence on or before thirty
(30) days following the designation of the third arbitrator. The hearing may be
adjourned to later times and dates as the arbitrators determine. The arbitration
shall be conducted under the rules of the American Arbitration Association not
inconsistent with the provision of this Agreement. In connection with any such
arbitration, the arbitrators shall construe this Agreement in a manner
consistent with the choice of law provisions set forth in Section 5. The
arbitrators shall endeavor to notify any Party not present of any adjournment to
other dates or places; however, the proceedings may continue in the absence of
any Party that has received notice of the date, the time, and the place of the
initial session of the hearing.
     (b) The arbitrators shall endeavor to render their decision on or before
thirty (30) days following the last session of the hearing. The arbitrators’
decision shall be set forth in a writing that includes an explanation of the
reason for such decision and an allocation of the fees and expenses of the
arbitrators to the Parties based on the relative extent to which they do not
prevail on their positions. Each Party against which the decision assesses a
monetary obligation shall pay that obligation on or before thirty (30) days
following the decision or such other date as the decision may provide.
     (c) The decisions of the arbitrators are final and binding on all Parties
and not subject to appeal. The decisions of the arbitrators may be enforced in
any court of competent jurisdiction, and the Parties authorize any such court to
enter judgment on the arbitrators’ decisions.
     (d) Pending the outcome of any arbitration conducted pursuant to this
Section 5, the Parties shall be obligated to continue to perform their
respective obligations hereunder.
     (e) Each of the Parties hereby undertakes to carry out without delay the
provisions of any arbitral award or decision.
     (f) The arbitrators shall have the right and the obligation to award
attorney’s fees and costs to the prevailing party as determined by the
arbitrators.
     EXCEPT AS EXPRESSLY PROVIDED HEREIN TO THE CONTRARY, EACH PARTY AGREES THAT
ARBITRATION UNDER THIS SECTION 5 IS THE EXCLUSIVE METHOD FOR RESOLVING ANY
DISPUTE AND THAT IT WILL NOT COMMENCE AN ACTION OR PROCEEDING BASED ON A
DISPUTE, EXCEPT TO ENFORCE ARBITRATOR’S DECISION AS PROVIDED IN THIS SECTION 5
OR TO COMPEL THE OTHER PARTY TO PARTICIPATE IN ARBITRATION UNDER THIS SECTION 5.

4



--------------------------------------------------------------------------------



 



     6. Governing Law. This Agreement shall in all respects be construed
according to the laws of the State of Louisiana, without regard to its conflicts
of laws provisions.
     7. Successors. This Agreement shall be for the benefit of and binding upon
the parties hereto and their respective heirs, personal representative, legal
representative, successors and, where applicable, assigns, including, without
limitation, any successor to the Company by merger, consolidation sale of stock,
sale of assets or otherwise. The Company will require any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a material breach of
this Agreement. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
     8. No Third Party Beneficiary. Nothing in this Agreement is intended, or
shall be construed, to confer upon or give any person other than the parties
hereto and their respective heirs, personal representatives, legal
representatives, successors and assigns, any rights or remedies under or by
reason of this Agreement.
     9. Further Assurances. Each of Employee and Company shall furnish, execute
and deliver such documents, instruments, certificates, notices or other further
assurances and take any and all actions as the other Party may reasonably
require as necessary or appropriate to effect the purposes of this Agreement, or
to confirm the rights created or arising hereunder.
     10. Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, such of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.
[Signature Page Follows]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective for all purposes as of the date set forth above.

              THE SHAW GROUP INC.
 
       
 
  By:   /s/ Clifton S. Rankin
 
  Name:   Clifton S. Rankin
 
  Title:   General Counsel & Corporate Secretary
 
            /s/ Brian K. Ferraioli           Brian K. Ferraioli

Signature Page to
Employee Indemnity Agreement
(Brian K. Ferraioli)

